RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 21a0186p.06

                  UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 LAURA CANADAY, Individually and on Behalf of All           ┐
 Others Similarly Situated,                                 │
                               Plaintiff-Appellant,         │
                                                             >        No. 20-5947
                                                            │
       v.                                                   │
                                                            │
                                                            │
 THE ANTHEM COMPANIES, INC.,                                │
                                 Defendant-Appellee.        │
                                                            ┘

                        Appeal from the United States District Court
                      for the Western District of Tennessee at Jackson.
                  No. 1:19-cv-01084—S. Thomas Anderson, District Judge.

                                    Argued: June 10, 2021

                            Decided and Filed: August 17, 2021

        Before: SUTTON, Chief Judge; McKEAGUE and DONALD, Circuit Judges.
                                _________________

                                           COUNSEL

ARGUED: Adam W. Hansen, APOLLO LAW LLC, Minneapolis, Minnesota, for Appellant.
Brett C. Bartlett, SEYFARTH SHAW LLP, Atlanta, Georgia, for Appellee. ON BRIEF: Adam
W. Hansen, Colin R. Reeves, APOLLO LAW LLC, Minneapolis, Minnesota, Rachhana T. Srey,
Caroline E. Bressman, NICHOLS KASTER, PLLP, Minneapolis, Minnesota, William B. Ryan,
DONATI LAW FIRM, PLLC, Memphis, Tennessee, for Appellant. Brett C. Bartlett, Kevin M.
Young, Lennon B. Haas, SEYFARTH SHAW LLP, Atlanta, Georgia, James M. Harris,
SEYFARTH SHAW LLP, Los Angeles, California, for Appellee. Scott L. Nelson, PUBLIC
CITIZEN LITIGATION GROUP, Washington, D.C., Nicole A. Saharsky, MAYER BROWN
LLP, Washington, D.C., for Amici Curiae.

    SUTTON, C.J., delivered the opinion of the court in which McKEAGUE, J., joined.
DONALD, J. (pp. 16–32), delivered a separate dissenting opinion.
 No. 20-5947                Canaday v. The Anthem Companies, Inc.                             Page 2


                                        _________________

                                             OPINION
                                        _________________

          SUTTON, Chief Judge. Anthem provides health insurance. To ensure that it pays only
for medically necessary procedures, it hires nurses to review insurance claims. The company
pays those nurses a salary but does not pay them overtime. Laura Canaday, an Anthem nurse
who lives in Tennessee, filed a proposed collective action under the Fair Labor Standards Act in
federal court in Tennessee, claiming that the company misclassified her and others as exempt
from the Act’s overtime pay provisions. A number of Anthem nurses in other States opted into
the collective action. But the district court dismissed the out-of-state plaintiffs on personal
jurisdiction grounds. We affirm.

                                                  I.

                                                  A.

          Enacted in 1938, the Fair Labor Standards Act creates a federal minimum wage, child
labor protections, and overtime compensation requirements. 29 U.S.C. §§ 206, 207, 212. The
overtime provisions require an employer to pay employees at least 150% of their hourly pay rate
when they work more than 40 hours in a week. Id. § 207(a)(1). The Act provides two key
enforcement mechanisms. It authorizes the Secretary of Labor to initiate an FLSA action on
behalf of employees “in any court of competent jurisdiction.” Id. § 216(c). And it authorizes
employees to sue “in any Federal or State court of competent jurisdiction” on “behalf
of . . . themselves and other employees similarly situated.” Id. § 216(b).

          Under the second option, the one in play here, “similarly situated” employees may join a
collective action by filing a “consent in writing,” after which they become “party plaintiff[s].”
Id. Once they file a written consent, opt-in plaintiffs enjoy party status as if they had initiated the
action.    The Act says that each similarly situated employee who opts in amounts to an
“individual claimant,” whose lawsuit counts as “commenced” on the day the employee files her
written consent to join the collective action. See id. § 256.
 No. 20-5947                 Canaday v. The Anthem Companies, Inc.                         Page 3


                                                B.

       From its headquarters in Indiana, Anthem offers a host of health-related insurance
policies. To ensure that the insurance company pays only covered claims, Anthem subsidiaries
pay nurses to conduct what have come to be called “utilization reviews.” In conducting these
reviews, nurses assess the necessity of medical procedures under each health plan. Anthem
treats these nurses as exempt from the FLSA’s overtime provisions.

       Since 2017, Laura Canaday has worked for Anthem as a review nurse in Tennessee. Two
years into her tenure, Canaday filed this proposed collective action in federal court in Tennessee,
alleging that the company misclassified her and other review nurses as exempt from the federal
overtime rules. Dozens of nurses opted into the action by filing written consent forms with the
federal court. Some worked for Anthem in Tennessee. Others worked for the company in other
States across the country.

       Canaday moved to certify a collective action of all utilization review nurses that Anthem
classified as exempt from overtime. Anthem moved to dismiss all out-of-state nurses for lack of
personal jurisdiction. The district court dismissed the nonresident plaintiffs without prejudice,
leaving a collective action of Tennessee-based nurses.

       Canaday sought to certify this order for interlocutory appeal. See 28 U.S.C. § 1292(b).
The district court granted Canaday her request, and so did we.

                                                II.

       Federal law empowers and constrains federal courts in two salient ways. One turns on
subject matter jurisdiction, the types of cases federal courts may hear, whether by granting them
power to resolve only “Cases” or “Controversies,” U.S. Const. art. III, § 2, or enabling them to
hear matters of federal law, 28 U.S.C. § 1331, or enabling them to hear matters of state law
under certain circumstances, id. §§ 1332, 1367. The other turns on personal jurisdiction, the
types of litigants the federal courts may bind with their judgments, whether they be plaintiffs or
defendants.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                             Page 4


       This case concerns the second source of power and its constraints. How does a federal
court obtain personal jurisdiction over a defendant in a civil lawsuit? At English common law, a
writ of capias ad respondendum directed the sheriff to take the defendant into custody to secure
his appearance before the court. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S.
344, 350 (1999). Service of process took the old writ’s place in the mid-eighteenth century,
making a summons rather than an arrest the tool lawyers used to commence a civil lawsuit. See
Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). Over time, service of process became a
prerequisite for obtaining authority over a defendant, making it appropriate to say that “service
of process conferred jurisdiction.” Burnham v. Superior Ct., 495 U.S. 604, 613 (1990); see also
Omni Cap. Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987); Robertson v. R.R. Lab.
Bd., 268 U.S. 619, 622–23 (1925); Boswell’s Lessee v. Otis, 50 U.S. (9 How.) 336, 348 (1850).

       Today, a fork appears in the road over how Congress authorizes service of process on
defendants and how it empowers federal courts to obtain personal jurisdiction over them. One
path is for Congress to include a nationwide service of process provision in the regulatory statute
itself, one that could permit claimants to sue a defendant in any of the 94 federal district courts in
the country. Several statutes take this route. A few prominent examples include The Sherman
Act, 15 U.S.C. § 5, The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.
§ 1965(d), and The False Claims Act, 31 U.S.C. § 3732(a). But that is the less frequently
exercised option, and the FLSA does not use it. More often, plaintiffs must look for guidance in
the Federal Rules of Civil Procedure, one of five sets of “general rules of practice and
procedure” that the Rules Enabling Act authorizes the federal courts to create and that Congress
may veto or override with rules of its own. 28 U.S.C. § 2072 (also permitting rules of appellate,
bankruptcy, and criminal procedure, and rules of evidence).

       Rule 4(k) of the Federal Rules of Civil Procedure, adopted in 1993 and entitled
“Territorial Limits of Effective Service,” contains the pertinent provision. It says:

       Serving a summons or filing a waiver of service establishes personal jurisdiction
       over a defendant: (A) who is subject to the jurisdiction of a court of general
       jurisdiction in the state where the district court is located; (B) who is a party
       joined under Rule 14 or 19 and is served within a judicial district of the United
       States and not more than 100 miles from where the summons was issued; or
       (C) when authorized by a federal statute.
 No. 20-5947                Canaday v. The Anthem Companies, Inc.                          Page 5


       Two of the options do not apply. Canaday did not join Anthem under Civil Rules 14 or
19. And the FLSA does not contain a nationwide service provision. That leaves the question
whether Anthem is subject to jurisdiction in the host State.        Tennessee’s long-arm statute
authorizes its courts to exercise personal jurisdiction “[o]n any basis not inconsistent with the
constitution of . . . the United States.” Tenn. Code Ann. § 20-2-225.

       The Due Process Clause of the Fourteenth Amendment sets the key limit, constraining a
state court’s “power to exercise jurisdiction” over an out-of-state defendant. Ford Motor Co. v.
Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (2021). Before 1945, that power was limited
to the territory of the State. But that year, the Supreme Court extended the authority to exercise
power over an out-of-state defendant so long as the defendant had such “contacts” with the
forum State that “the maintenance of the suit” is “reasonable” and “does not offend traditional
notions of fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316–317 (quotation omitted).
Whether a court has personal jurisdiction over a defendant depends on the defendant’s contacts
with the State in which the plaintiff filed the lawsuit.

       Two types of personal jurisdiction exist for corporations. A court may assert “general,”
or “all-purpose,” jurisdiction over a defendant in its home State, where the defendant is
incorporated or headquartered. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017). Or a
court may exercise “specific,” or case-based, jurisdiction over a defendant if the plaintiff’s
claims “arise[] out of or relate[] to” the defendant’s forum State activities. Daimler AG v.
Bauman, 571 U.S. 117, 127 (2014) (quotation omitted).

       Anthem is based in Indiana, not Tennessee. General jurisdiction is not an option. That
leaves specific jurisdiction. “What is needed . . . is a connection between the forum and the
specific claims at issue.” Bristol-Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773, 1781
(2017). Is there a claim-specific and Anthem-specific relationship between the out-of-state
claims and Tennessee?

       Bristol-Myers goes a long way to showing why there is not. The case involved a “mass
action” under state law against the pharmaceutical company Bristol-Myers Squibb for alleged
defects in Plavix, a blood thinner drug. Id. at 1777–78. Residents and nonresidents of California
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                            Page 6


sued the company in California state court, alleging injuries from ingesting Plavix. Id. at 1778.
The nonresident plaintiffs did not claim any relationship with the forum State. Id. They did not
purchase Plavix in California or suffer any harm from Plavix in California. Id. at 1781. The
U.S. Supreme Court reasoned that any similarity between the resident and nonresident plaintiffs’
claims offered an “insufficient basis” for exercising specific jurisdiction. Id. (quotation omitted).
Unless nonresident plaintiffs could demonstrate that their claims arose out of the defendant’s
contacts with the forum State, personal jurisdiction over the company did not exist, no matter
“the extent of a defendant’s unconnected activities in the State.” Id.

       The Court acknowledged that its holding would likely splinter the nonresident plaintiffs’
lawsuits into separate actions in their respective States. Id. at 1783. To the extent the plaintiffs
perceived a statewide mass action as too constraining, the Court noted that the claimants could
have brought a mass action against Bristol-Myers Squibb in New York (its headquarters) or in
Delaware (its place of incorporation). Id. at 1777, 1783. Any other inefficiencies for the
plaintiffs ran into the imperative that due process mainly concerns “the burden on the
defendant.” Id. at 1780 (quotation omitted).

       The principles animating Bristol-Myers’s application to mass actions under California
law apply with equal force to FLSA collective actions under federal law. As other circuits have
acknowledged, an FLSA “collective action is more accurately described as a kind of mass action,
in which aggrieved workers act as a collective of individual plaintiffs with individual cases.”
Campbell v. City of Los Angeles, 903 F.3d 1090, 1105 (9th Cir. 2018) (emphasis omitted).
“A mass action is more akin to an opt-in [FLSA collective action] than it is to a class action.”
Abraham v. St. Croix Renaissance Grp., L.L.L.P., 719 F.3d 270, 272 n.1 (3d Cir. 2013). The key
link is party status. In an FLSA collective action, as in the mass action under California law,
each opt-in plaintiff becomes a real party in interest, who must meet her burden for obtaining
relief and satisfy the other requirements of party status. See 29 U.S.C. § 216(b).

       Have the nonresident plaintiffs in this case satisfied Bristol-Myers’s requirements? Have
they brought claims arising out of or relating to Anthem’s conduct in Tennessee? We think not.
Anthem did not employ the nonresident plaintiffs in Tennessee.           Anthem did not pay the
nonresident plaintiffs in Tennessee. Nor did Anthem shortchange them overtime compensation
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                              Page 7


in Tennessee. Taken together, the claims before us look just like the claims in Bristol-Myers.
Where, as here, nonresident plaintiffs opt into a putative collective action under the FLSA, a
court may not exercise specific personal jurisdiction over claims unrelated to the defendant’s
conduct in the forum State.

       Adherence to this approach, by the way, does not seem likely to disrupt the way FLSA
collective actions traditionally have been filed, at least as measured by the fact patterns in U.S.
Supreme Court decisions.       In collective actions filed by individual employees, the named
plaintiff traditionally has filed the action in a jurisdiction that possessed general jurisdiction over
the defendant or in the jurisdiction from which the allegations arose. Here are the general
jurisdiction cases: Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 710 (1986); Barrentine v.
Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 730 (1981); Iowa Beef Packers, Inc. v.
Thompson, 405 U.S. 228, 228 (1972); Maneja v. Waialua Agric. Co., 349 U.S. 254, 256 (1955);
Thomas v. Hempt Bros., 345 U.S. 19, 20 (1953); Pyramid Motor Freight Corp. v. Ispass, 330
U.S. 695, 698 (1947); Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 701 (1945). Here are some
examples of specific jurisdiction cases: Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,
2124 (2016); Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. 442, 447 (2016); Integrity Staffing
Sols., Inc. v. Busk, 574 U.S. 27, 29 (2014); Sandifer v. U.S. Steel Corp., 571 U.S. 220, 222–23
(2014); Christensen v. Harris Cnty., 529 U.S. 576, 580 (2000).

                                                 III.

       Canaday takes on this conclusion in several ways.

       First, she contends that the plaintiffs do not have to show that their claims arose out of
Anthem’s contacts with Tennessee because they filed federal claims in federal court. All they
must show, in her view, is that their claims arose out of Anthem’s contacts with the United States
as a whole, not Tennessee.

       In one sense, Canaday is right, at least potentially right. Congress could empower a
federal court to exercise personal jurisdiction to the full reach of the federal government’s
sovereign authority, as opposed to the limits of Tennessee’s authority. “Because the United
States is a distinct sovereign, a defendant may in principle be subject to the jurisdiction of the
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 8


courts of the United States but not of any particular State.” J. McIntyre Mach., Ltd. v. Nicastro,
564 U.S. 873, 884 (2011); see A. Benjamin Spencer, The Territorial Reach of Federal
Courts, 71 Fla. L. Rev. 979, 979, 991 (2019). See generally Stephen E. Sachs, The Unlimited
Jurisdiction of the Federal Courts, 106 Va. L. Rev. 1703 (2020). Had the National Legislature
made that choice, any limitation on its authority would arise from the Fifth Amendment’s Due
Process Clause and its requirements of minimum contacts with the United States, not the
Fourteenth Amendment’s Due Process Clause and its requirement of minimum contacts with the
host State. See Bristol-Myers, 137 S. Ct. at 1784 (reserving the question “whether the Fifth
Amendment imposes the same restrictions [as the Fourteenth Amendment] on the exercise of
personal jurisdiction by a federal court”).

       But this is not the choice that the FLSA makes or that Rule 4(k) of the Federal Rules of
Civil Procedure makes. Many federal laws provide for nationwide service on defendants and
personal jurisdiction over them in any federal district court in the country. See 15 U.S.C. § 5
(Sherman Act); 15 U.S.C. § 25 (actions by the United States under the Clayton Act); 15 U.S.C.
§ 53(a)–(b) (Federal Trade Commission enforcement action); 15 U.S.C. § 78aa(a) (Securities
Exchange Act of 1934); 15 U.S.C. § 80a-43 (Investment Company Act of 1940); 18 U.S.C.
§ 1965(d) (Racketeer Influenced and Corrupt Organizations Act); 29 U.S.C. § 1132(e)(2)
(Employee Retirement Income Security Act); 28 U.S.C. § 1391(e) (Mandamus and Venue Act of
1962); 28 U.S.C. § 1651 (All Writs Act); 28 U.S.C. § 1655 (actions to assert rights in property
when the defendant cannot be served within the State); 28 U.S.C. § 1695 (service of process on a
corporation in a shareholder’s derivative action); 28 U.S.C. § 2361 (Federal Interpleader Act);
31 U.S.C. § 3732(a) (False Claims Act); 42 U.S.C. § 9613(b), (e) (Comprehensive
Environmental Response, Compensation, and Liability Act); 45 U.S.C. § 362(b) (Railroad
Unemployment Insurance Act). The FLSA, however, does not offer nationwide service of
process.

       Civil Rule 4(k) does not fill this gap.      It places territorial limits on a defendant’s
amenability to effective service of a summons by a federal district court, tying personal
jurisdiction over a defendant to the host State’s jurisdiction over it. Daimler, 571 U.S. at 125
(noting that the federal rules ordinarily require federal courts to “follow state law in determining
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 9


the bounds of their jurisdiction over persons”). “Before a federal court may exercise personal
jurisdiction over a defendant, the procedural requirement of service of summons must be
satisfied.” Omni Cap., 484 U.S. at 104. Any suggestion that Civil Rule 4(k) does not implicate
jurisdiction or does not apply to federal claims is belied by the rule’s reference to “personal
jurisdiction” in Civil Rule 4(k)(1) and its reference to federal claims involving defendants not
subject to “any state’s courts of general jurisdiction” in Civil Rule 4(k)(2).

       It may be true that Congress, whether directly by a statute or indirectly through the
rulemaking process, could broaden a federal court’s authority to assert personal jurisdiction over
defendants throughout the country. And it may be true that the due-process requirements of the
Fifth Amendment would permit such service. See A. Benjamin Spencer, Nationwide Personal
Jurisdiction for our Federal Courts, 87 Denv. U. L. Rev. 325, 325, 328 (2010) (noting that Civil
Rule 4(k)(1)(A)’s “limitation is a voluntary rather than obligatory restriction, given district
courts’ status as courts of the national sovereign”); Stephen E. Sachs, How Congress Should Fix
Personal Jurisdiction, 108 Nw. U. L. Rev. 1301, 1316 (2014) (“Congress could grant nationwide
jurisdiction to all federal courts . . . .”). But Civil Rule 4(k) does not permit such authority.
Neither does any general federal statute or any specific provision of the FLSA.

       While the FLSA shows no reticence in setting nationwide labor standards, it does not
establish nationwide service of process. That silence rings loudly when juxtaposed with the
many other instances in which Congress included nationwide service of process provisions in
laws enacted before and after the FLSA’s passage in 1938. What indeed would be the point of
these provisions if Civil Rule 4(k) already allowed jurisdiction and service? Because “Congress
knows how to authorize nationwide service of process when it wants to provide for it,” the
absence of express language in the statute “argues forcefully that such authorization was not its
intention.” Omni Cap., 484 U.S. at 106.

       Second, Canaday claims that, even if the “named plaintiff”—namely she—must comply
with the Fourteenth Amendment, the nonresident plaintiffs need not.              Under her view, a
collective action may proceed with all similarly situated plaintiffs regardless of where the
nonresident plaintiffs’ injuries occurred, so long as the named plaintiff complies with Civil Rule
4(k). We disagree.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                         Page 10


       After Anthem appeared in the case in response to Canaday’s service of the complaint, it
is true, the nonresident plaintiffs served their “written notices” under Civil Rule 5(a)(l)(E) on
Anthem to opt into the collective action, and they had no additional service obligation under
Civil Rule 4(k). See Fed. R. Civ. P. 5(a)(l)(E) (“Unless these rules provide otherwise, each of
the following papers must be served on every party: . . . (E) a written notice, appearance,
demand, or offer of judgment, or any similar paper.”). But that reality does not eliminate Civil
Rule 4(k)’s requirement that the defendant be amenable to the territorial reach of that district
court for that claim.    The federal court’s authority to assert personal jurisdiction over the
defendant with respect to the nonresident plaintiffs’ claims remains constrained by Civil Rule
4(k)(1)(A)’s territorial limitations. See Handley v. Ind. & Mich. Elec. Co., 732 F.2d 1265, 1269
(6th Cir. 1984); SEC v. Ross, 504 F.3d 1130, 1138 (9th Cir. 2007); see also A. Benjamin
Spencer, Out of the Quandary: Personal Jurisdiction Over Absent Class Member Claims
Explained, 39 Rev. Litig. 31, 44 (2019) (noting that “the personal jurisdiction limitations of the
district court that are imposed by Rule 4(k) remain the operative constraints that district courts
apply to . . . new claims by newly joined parties”) (quotation and emphasis omitted). Otherwise,
Civil Rule 4(k)’s territorial constraints would come to naught. These core limitations on judicial
power would be one amended complaint—with potentially new claims and new plaintiffs—away
from obsolescence. That is not how it works. Even with amended complaints and opt-in notices,
the district court remains constrained by Civil Rule 4(k)’s—and the host State’s—personal
jurisdictional limitations. See Tamburo v. Dworkin, 601 F.3d 693, 700–01 (7th Cir. 2010).
Otherwise, Bristol-Myers would have permitted California to evade the decision by the mere
expedient of adding an out-of-state opt-in provision to its mass action statute.

       Third, in a variation on that theme, Canaday presses us to analyze personal jurisdiction at
the level of the suit rather than at the level of each claim. But the Supreme Court has said
otherwise.   “What is needed” for a court to exercise specific personal jurisdiction “is a
connection between the forum and the specific claims at issue.” Bristol-Myers, 137 S. Ct. at
1781 (emphasis added). Supreme Court caselaw preceding Bristol-Myers supports the claim-
specific inquiry. See Int’l Shoe, 326 U.S. at 317 (noting that a plaintiff may not “su[e] on causes
of action unconnected with [a defendant’s] activities” in the forum); Helicopteros Nacionales v.
Hall, 466 U.S. 408, 415 n.10 (1984) (noting that specific personal jurisdiction requires a
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                            Page 11


“relationship between the cause of action and [the defendant’s] contacts”); Perkins v. Benguet
Consol. Mining Co., 342 U.S. 437, 444–45 (1952) (noting that a tribunal may adjudicate only
those “cause[s] of action arising out of the corporation’s activities within the state of the forum”).

        Fourth, Canaday laments the inefficiencies created by this approach, noting that plaintiffs
are challenging a single policy and that this same policy applies in similar fashion to employees
across the country. No doubt, Civil Rule 4(k) and an absence of nationwide personal jurisdiction
under the FLSA create jetties, cross currents, and other obstacles to prompt relief for the
plaintiffs.   The short answer is that these limitations are designed principally to protect
defendants, not to facilitate plaintiffs’ claims. They are designed “to protect the particular
interests of the [defendant]” whose rights hang in the balance, no matter the “efficiency”
concerns that cut in the other direction. Fuentes v. Shevin, 407 U.S. 67, 90 n.22 (1972). Even
then, employees may file a nationwide collective action under the FLSA so long as they do so in
a forum that may exercise general jurisdiction over the employer—namely its principal place of
business or its place of incorporation. It is not obvious, at any rate, that state-based collective
actions are necessarily inefficient. Congress apparently did not think so. It gave the federal and
state courts authority to hear FLSA claims, noting that collective actions may be filed “in any
Federal or State court of competent jurisdiction.” 29 U.S.C. § 216(b). In the face of that choice
and in the face of Congress’s decision not to add a nationwide service of process provision to the
FLSA, it would be odd to attribute to the National Legislature a desire to confine state court
FLSA actions to the conventional Fourteenth Amendment rules and sotto voce to permit
nationwide service for the same FLSA action in federal court.

        Fifth, Canaday suggests that pendent personal jurisdiction offers another way to establish
jurisdiction over the nonresident plaintiffs’ claims and Anthem.          But our court has never
recognized this exception to these due-process limitations. Wiggins v. Bank of Am., 488 F. Supp.
3d 611, 624 (S.D. Ohio 2020). We see no good reason to do so now.

        The idea comes in two forms—pendent claim and pendent party personal jurisdiction.
See Louis J. Capozzi III, Relationship Problems: Pendent Personal Jurisdiction After Bristol-
Myers Squibb, 11 Drexel L. Rev. 215, 223–24 (2018). Pendent claim personal jurisdiction says
that a court’s exercise of personal jurisdiction over one defendant as to one claim allows it to
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                          Page 12


exercise personal jurisdiction with respect to related claims that it could not adjudicate in the
anchor claim’s absence. See, e.g., Action Embroidery Corp. v. Atl. Embroidery, Inc., 368 F.3d
1174, 1180–81 (9th Cir. 2004); United States v. Botefuhr, 309 F.3d 1263, 1272–73 (10th Cir.
2002). But when courts have applied this approach, that was usually because the underlying
federal statute, in contrast to the FLSA, authorized nationwide service of process and the plaintiff
filed claims related to the federal anchor claim. See, e.g., IUE AFL-CIO Pension Fund v.
Herrmann, 9 F.3d 1049, 1056 (2d Cir. 1993); Laurel Gardens, LLC v. Mckenna, 948 F.3d 105,
123 (3d Cir. 2020); ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 628 (4th Cir. 1997); see
also Linda Sandstrom Simard, Exploring the Limits of Specific Personal Jurisdiction, 62 Ohio
St. L.J. 1619, 1626 (2001) (“Federal courts are far more willing to adjudicate pendent counts
where personal jurisdiction over the anchor count is based upon a federal nationwide service of
process provision than where personal jurisdiction over the anchor count is based upon a state
long-arm statute.”) (quotation omitted). That is not this case.

       Pendent party personal jurisdiction recognizes that a court’s exercise of personal
jurisdiction over one defendant as to a particular claim by one plaintiff allows it to exercise
personal jurisdiction with respect to similar claims brought by other plaintiffs. But this approach
is hard to reconcile with Bristol-Myers. That is exactly what California’s “mass action” process
allowed and precisely what the Supreme Court rejected.              See Scott Dodson, Personal
Jurisdiction and Aggregation, 113 Nw. U. L. Rev. 1, 29 (2018). Any relatedness of claims did
not suffice in Bristol-Myers, as the Court dismissed for lack of jurisdiction the nonresident
plaintiffs’ claims that could not show a “connection between the forum and the[ir] specific
claims at issue.” 137 S. Ct. at 1781. If pendent party personal jurisdiction exists, Bristol-Myers
should have come out the other way.

       No less importantly, no federal statute or rule authorizes pendent claim or pendent party
personal jurisdiction. See 4A Charles A. Wright, Arthur R. Miller & Adam N. Steinman,
Federal Practice and Procedure § 1069.7 (4th ed. 2021) (“Since there is no federal statute on
this subject, it seems clear that if it exists, pendent personal jurisdiction must be a creature of
federal common law, or ‘judge made,’ as one court put it.”). No such law exists—not in 28
U.S.C. § 1367, the supplemental jurisdiction statute, not in the Federal Rules of Civil Procedure.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                          Page 13


See Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 275 (5th Cir. 2006) (stressing that a
rule allowing a court to exercise “specific jurisdiction over one claim to justify the exercise of
specific jurisdiction over a different claim that does not arise out of or relate to the defendant’s
forum contacts would violate the Due Process Clause”).

       Sixth, Canaday claims that the same personal jurisdiction rules for class actions apply to
FLSA collective actions. Our circuit, it is true, recently held that a district court may exercise
personal jurisdiction over a defendant with respect to all of the claims brought by class members
because only the named plaintiff in a class action must satisfy personal jurisdiction requirements.
Lyngaas v. Curaden AG, 992 F.3d 412, 433 (6th Cir. 2021); see also Mussat v. IQVIA, Inc., 953
F.3d 441, 445–48 (7th Cir. 2020). Collective actions and class actions, it is also true, share
similarities. They both begin with a single plaintiff’s (or a few plaintiffs’) lawsuit. They both
proceed through a certification process. Monroe v. FTS USA, LLC, 860 F.3d 389, 397 (6th Cir.
2017). They both streamline aggregate litigation by permitting large numbers of individuals to
litigate similar claims with similar proof. They both in short are mass actions.

       But Civil “Rule 23 actions are fundamentally different from collective actions under the
FLSA,” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 74 (2013), and those differences
require different approaches to personal jurisdiction. A Rule 23 class action is representative,
while a collective action under the FLSA is not. From 1938 until 1947, the FLSA “gave
employees and their ‘representatives’ the right to bring actions to recover amounts due under the
FLSA. No written consent requirement of joinder was specified by the statute.” Hoffmann-La
Roche Inc. v. Sperling, 493 U.S. 165, 173 (1989). In response to excessive representative
litigation, Congress added the opt-in provision to the FLSA in 1947. Id.; Knepper v. Rite Aid
Corp., 675 F.3d 249, 255 (3d Cir. 2012) (noting that the amendment “banned what it termed
‘representative actions’”); Scott v. Chipotle Mexican Grill, Inc., 954 F.3d 502, 519 (2d Cir. 2020)
(“Congress amended § 216(b) in 1947 expressly to put an end to representational litigation in the
context of actions proceeding under § 216(b).”). The amendment served the “purpose of limiting
private FLSA plaintiffs to employees who asserted claims in their own right and freeing
employers of the burden of representative actions.” Hoffmann-La Roche, 493 U.S. at 173. A
collective action brought under it “cannot be deemed a representative action on behalf of the
 No. 20-5947                Canaday v. The Anthem Companies, Inc.                           Page 14


individual employees of the type governed by a Rule 23 action.” Donovan v. Univ. of Tex. at El
Paso, 643 F.2d 1201, 1206 (5th Cir. 1981).

         That means all plaintiffs in an FLSA collective action must affirmatively choose to
“become parties” by opting into the collective action. Genesis Healthcare, 569 U.S. at 75;
accord Bigger v. Facebook, Inc., 947 F.3d 1043, 1047 n.1 (7th Cir. 2020). Once they opt in,
these plaintiffs become “party plaintiff[s],” 29 U.S.C. § 216(b), enjoying “the same status in
relation to the claims of the lawsuit as do the named plaintiffs,” Pricket v. DeKalb Cnty.,
349 F.3d 1294, 1297 (11th Cir. 2003). That is a distant cry from how a Rule 23 class action
works.

         Class actions also include procedural protections that collective actions do not. Rule 23
requires plaintiffs to establish numerosity, commonality, typicality, and adequacy of
representation. Fed. R. Civ. P. 23(a). Plaintiffs in an FLSA collective action need only show
that their employment makes them similarly situated to one another. See 29 U.S.C. § 216(b); see
also O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir. 2009) (“While Congress
could have imported the more stringent criteria for class certification under Fed. R. Civ. P. 23, it
has not done so in the FLSA.”); Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430, 433 (5th
Cir. 2021).

         Statutes of limitations also operate differently in the two settings, confirming that the two
actions represent distinctions in kind, not degree. In the class-action context, filing the named
party’s claim stops the clock for all members of a putative class action. Crown, Cork & Seal Co.
v. Parker, 462 U.S. 345, 353–54 (1983). That is not true for FLSA actions after the 1947
amendment, confirming yet again their individual nature. See 29 U.S.C. §§ 255(a), 256; 61 Stat.
88. To like effect, Rule 23 classes must be represented by “class counsel,” Fed. R. Civ. P. 23(g),
while opt-in plaintiffs in an FLSA collective action have “the right to select counsel of [their]
own choosing,” Fenley v. Wood Grp. Mustang, Inc., 170 F. Supp. 3d 1063, 1073 (S.D. Ohio
2016). With this option of separate counsel, collective actions permit individualized claims and
individualized defenses, “in which aggrieved workers act as a collective of individual plaintiffs
with individual cases.” Campbell, 903 F.3d at 1105. Class actions, on the other hand, present “a
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 15


unitary, coherent claim” that moves through litigation at the named plaintiff’s direction and pace.
Lyngaas, 992 F.3d at 435 (quotation omitted).

       All of this explains why a final judgment in the class action context binds all
nonparticipating parties unless they have opted out. See Fed. R. Civ. P. 23(c)(2). Class litigation
thus marks “an exception to the usual rule that litigation is conducted by and on behalf of the
individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979). A final
judgment in the FLSA collective action context, by contrast, binds only those parties who have
opted in. See Swales, 985 F.3d at 435.

       All in all, the representative nature of class actions may create an exception to the general
rules of personal jurisdiction recognized in Bristol-Myers for “mass actions” and applicable to
collective actions under the FLSA. But that exception does not apply here.

       Seventh, Canaday worries that, by applying Bristol-Myers to this FLSA collective action,
we will create obstacles to some types of multidistrict litigation. And those obstacles, she urges,
may be more imposing than they are for FLSA actions. Most FLSA actions involve one
defendant, allowing the plaintiff to use general personal jurisdiction to file a nationwide action in
the State in which the company is incorporated or does most of its business. Some multidistrict
litigation, however, involves several defendants, making it less likely that one State will have
general jurisdiction for all of them. That is a fair point. But the answer is that our decision today
by no means resolves the application of Bristol-Myers to multidistrict litigation. Multidistrict
litigation implicates a different statute, see 28 U.S.C. § 1407(a), a different history, see Andrew
D. Bradt, The Looming Battle for Control of Multidistrict Litigation in Historical Perspective,
87 Fordham L. Rev. 87 (2018), and a different body of caselaw, see In re FMC Corp. Pat. Litig.,
422 F. Supp. 1163, 1165 (J.P.M.L. 1976); In re Delta Dental Antitrust Litig., 509 F. Supp. 3d
1377, 1380 (J.P.M.L. 2020); Howard v. Sulzer Orthopedics, 382 F. App’x 436 (6th Cir. 2010).
Those material differences may lead to a distinct approach, just as the differences between class
actions and collective actions required different approaches today.

       We affirm.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 16


                                       _________________

                                            DISSENT
                                       _________________

       BERNICE BOUIE DONALD, Circuit Judge, dissenting. The question presented to us
today is whether a federal court may assert jurisdiction over a defendant in an FLSA collective
action when nonresident opt-in plaintiffs who form the collective allege that they were harmed
by the defendant outside of the forum state in which the federal court is located. In the first
79 years since the enactment of the FLSA, the answer to that question was simple: “Yes.”

       However, in 2017, employers began arguing that the Supreme Court’s decision in Bristol-
Myers Squibb Co. v. Superior Ct., 137 S. Ct. 1773 (2017) prohibited federal courts from
exercising specific personal jurisdiction over defendants with respect to claims brought by out-
of-state plaintiffs in FLSA collective actions. In Bristol-Myers, the Supreme Court concluded
that the Due Process Clause of the Fourteenth Amendment prohibited California’s state courts
from exercising personal jurisdiction over the claims of nonresident plaintiffs in a mass tort
action, where the nonresident plaintiffs’ claims had no connection to California other than the
fact that the California plaintiffs alleged the same injuries. The Supreme Court explained that
“[b]ecause a state court’s assertion of jurisdiction exposes defendants to the State’s coercive
power, it is subject to review for compatibility with the Fourteenth Amendment’s Due Process
Clause, which limits the power of a state court to render a valid personal judgment against a
nonresident defendant.” Id. at 1779. (internal quotations and citations omitted). The Court
concluded that “California courts [could not] claim specific jurisdiction” because “[t]he relevant
plaintiffs [were] not California residents and [did] not claim to have suffered harm in that
State[,]” and “all the conduct giving rise to the nonresidents’ claims occurred elsewhere[.]” Id.
at 1782.

       Bristol-Myers is inapplicable to this case, which was filed in federal court and is based on
a federal statute that permits representative action. The Bristol-Myers Court simply addressed
the limitations of state courts in their exercise of personal jurisdiction over nonresidents with
respect to matters of state law. The majority, however, stretches Bristol-Myers to conclude that
it strips federal courts of their ability to assert specific jurisdiction over claims brought by non-
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                          Page 17


resident plaintiffs in an FLSA collective action. In doing so, the majority concludes that the
district court correctly granted Anthem’s motion to dismiss three out-of-state nurses for lack of
personal jurisdiction based on those nurses’ failure to demonstrate any connection between their
injuries and Anthem’s activities in Tennessee, the forum state in which the district court sits.
I disagree with the majority’s application of Bristol-Myers and would conclude that the district
court should have denied Anthem’s motion to dismiss. Accordingly, I respectfully dissent.

                                                 I.

       The Fair Labor Standards Act (“FLSA”) outlines the collective action procedure as
follows:

       An action to recover the liability prescribed in the preceding sentences may be
       maintained against any employer (including a public agency) in any Federal or
       State court of competent jurisdiction by any one or more employees for and in
       behalf of himself or themselves and other employees similarly situated.

29 U.S.C. § 216(b).

       Plaintiff Laura Canaday (“Canaday”) is a utilization management review nurse for
Anthem in Tennessee. Canaday filed a proposed FLSA collective action in the district court,
alleging that Anthem misclassified her and other “similarly situated” Anthem nurses “whose
primary job was to perform medical necessity reviews” as exempt from overtime pay. (R. 1 at
PageID 1). Several nurses (collectively “plaintiffs”) opted into the collective by filing written
consent with the district court and then moved for conditional class certification. Anthem moved
to dismiss three out-of-state opt-in plaintiffs (“the nonresident opt-in plaintiffs”) for lack of
personal jurisdiction.   Adopting a Magistrate Judge’s recommendation, the district court
concluded that Bristol-Myers required the nonresident opt-in plaintiffs to demonstrate that their
claims were related to or arose from Anthem’s activities in Tennessee. Because the nonresident
opt-in plaintiffs could not make this showing, the district court dismissed them without prejudice
for lack of personal jurisdiction. The district court did, however, grant conditional certification
with respect to the in-state putative plaintiffs. Canaday then moved to certify the district court’s
order for interlocutory appeal. The district court granted her motion, and so did this Court.
 No. 20-5947                  Canaday v. The Anthem Companies, Inc.                          Page 18


           Anthem argues that the district court correctly dismissed the nonresident opt-in plaintiffs,
because Bristol-Myers and Rule 4 of the Federal Rules of Civil Procedure impose limitations on
the district court’s ability to hear their claims. Plaintiffs argue that Bristol-Myers does not apply
to FLSA collective actions in federal court and that basic principles of personal jurisdiction
should have permitted the district court to exercise specific personal jurisdiction over the claims
of the non-resident opt-in plaintiffs. Integral to Plaintiffs’ arguments is our recent decision in
Lyngaas v. Curaden AG, 992 F.3d 412 (6th Cir. 2021), where we held that Bristol-Myers does
not apply to Rule 23 class actions. Plaintiffs contend that Lyngaas requires us to conclude that
Bristol-Myers should likewise not apply to FLSA collectives. I address each of these arguments
in turn.

                                                   II.

           We review de novo the district court’s dismissal of the nonresident opt-in plaintiffs’
claims for lack of personal jurisdiction. Parker v. Winwood, 938 F.3d 833, 839 (6th Cir. 2019).

           Because the parties’ arguments hinge in large part on the applicability of Bristol-Myers to
the present case, some background as to that case is necessary. In Bristol-Myers, a group of
plaintiffs, made up of mostly out-of-state residents, filed eight separate complaints in California
state court against the defendant for product liability concerning the pharmaceutical drug Plavix.
137 S. Ct. at 1777. Under a unique California procedural rule, the trial court consolidated eight
separate lawsuits into a singular mass tort action, even though a majority of the plaintiffs were
not California residents, were not prescribed Plavix in California, and did not consume Plavix in
California. Id. The defendant’s only connection to California was that it sold Plavix in the state.
Id. at 1778.       In asserting personal jurisdiction over the nonresident plaintiffs’ claims, the
California Supreme Court used a “sliding scale approach” to conclude that “the strength of the
requisite connection between the forum and the specific claims at issue [was] relaxed if the
defendant ha[d] extensive forum contacts that are unrelated to those claims.” Id. at 1781. The
Supreme Court admonished the “sliding scale approach” and reversed, explaining that there was
no “connection between the forum and the specific claims at issue.” Id. Specifically, the Court
explained that “[t]he mere fact that [some] plaintiffs were prescribed, obtained and ingested
Plavix in California—and allegedly sustained the same injuries as did the nonresidents—does not
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 19


allow the State to assert specific jurisdiction over the nonresidents’ claims.” Id. at 1781. In
arriving at this conclusion, the Court stressed that “restrictions on personal jurisdiction ‘are more
than a guarantee of immunity from inconvenient or distant litigation[;] [t]hey are a consequence
of territorial limitations on the power of the respective States.’” Id. at 1780 (quoting Hansen v.
Denckla, 357 U.S. 235, 251 (1958)). The Court did, however, “leave open the question whether
the Fifth Amendment imposes the same restrictions on the exercise of personal jurisdiction by a
federal court.” Id. at 1784.

        District courts have been split as to whether Bristol-Myers applies to FLSA collective
actions. The district courts that find Bristol-Myers inapplicable to FLSA collective actions tend
to follow the reasoning in Swamy v. Title Source, Inc., No. C 17-01175 WHA, 2017 WL
5196780 (N.D. Cal. Nov. 10, 2017), where a California federal district court explained:

        Unlike the claims at issue in Bristol-Myers, we have before us a federal claim
        created by Congress specifically to address employment practices nationwide.
        See 29 U.S.C. [§§] 202, 207(a). Congress created a mechanism for employees to
        bring their claims on behalf of other employees who are “similarly situated,” and
        in no way limited those claims to in-state plaintiffs. 29 U.S.C. [§] 216(b). Thus,
        our circumstances are far different from those contemplated by the Supreme
        Court in Bristol-Myers.

Id. at *2.

        Courts that find Bristol-Myers applicable to FLSA collective actions tend to follow
reasoning similar to that expressed in Maclin v. Reliable Reports of Texas, Inc., 314 F. Supp. 3d
845, 850 (N.D. Ohio 2018), where an Ohio federal district court held that Bristol-Myers “divests
courts of specific jurisdiction over the FLSA claims of [nonresident] plaintiffs against
[a nonresident defendant].”

        I agree with the Swamy line of cases and will address herein why I believe Bristol-Myers
does not apply to this case. But distinguishing Bristol-Myers does not, in itself, permit the
district court to exercise personal jurisdiction over Anthem. Rather, we must first assess whether
“[t]he party seeking to assert personal jurisdiction [has met its] burden of demonstrating that
such jurisdiction exists.” Youn v. Track, Inc., 324 F.3d 409 (6th Cir. 2003). I turn to that inquiry
next.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 20


                                                III.

       A. The district court should have asserted personal jurisdiction over Anthem
          with respect to the nonresident opt-in plaintiffs’ claims.

               1. The district court can exercise personal jurisdiction over Anthem
                  as to the entire “suit.”

       The debate at the heart of this appeal is whether Canaday’s claims—or, more generally—
the claims of a named plaintiff in an FLSA collective action, standing alone, are sufficient to
confer personal jurisdiction over a corporate defendant as to the entire lawsuit.

       Canaday first argues that because she filed this action in federal court, we should conduct
our personal jurisdiction analysis under the limitations of the Fifth Amendment rather than the
Fourteenth Amendment. However, even if the Fifth Amendment is the applicable constitutional
limitation on a federal court’s authority to exercise personal jurisdiction, “[t]here also must be a
basis for the defendant’s amenability to service of summons.” Omni Capital Int’l v. Rudolf Wolff
& Co., 484 U.S. 97, 104 (1987). That requires us to look to Rule 4(k)(1) of the Federal Rules of
Civil Procedure, which imposes territorial limits on service of process. Rule 4(k)(1) states as
follows:

       Serving a summons or filing a waiver of service establishes personal jurisdiction
       over a defendant:
       (A) who is subject to the jurisdiction of a court of general jurisdiction in the state
           where the district court is located;
       (B) who is a party joined under Rule 14 or 19 and is served within a judicial
           district of the United States and not more than 100 miles from where the
           summons was issued; or
       (C) when authorized by a federal statute.

       The FLSA does not explicitly authorize nationwide service of process (Rule 4(k)(1)(c))
nor did Canaday join Anthem under Federal Rule 14 or 19 (Rule 4(k)(1)(b)). We are thus left
with only Rule 4(k)(1)(A), which tells us that our personal jurisdiction analysis is guided by
whether the forum state—in this case, Tennessee—could assert personal jurisdiction over
Anthem. Tennessee’s long-arm statute (Tenn. Code Ann. § 20-2-214(a)(6)) permits Tennessee
courts to exercise jurisdiction to the full extent allowable under the Due Process Clause of the
 No. 20-5947                    Canaday v. The Anthem Companies, Inc.                                      Page 21


Fourteenth Amendment. Intera Corp. v. Henderson, 428 F.3d 605, 616 (6th Cir. 2005).
Therefore, even though we are in federal court, Rule 4 requires us to conduct our personal
jurisdiction analysis under the Fourteenth Amendment.1

         The Due Process Clause of the Fourteenth Amendment permits state courts to exercise
personal jurisdiction over an out-of-state defendant only if the defendant had “certain minimum
contacts” with the forum state, “such that the maintenance of the suit does not offend traditional
notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
(1945) (internal quotation and citation omitted). As to corporate defendants, the Fourteenth
Amendment permits two forms of personal jurisdiction: general and specific. To invoke general
jurisdiction, a plaintiff must show that the defendant is “at home” in the forum state, meaning
that the defendant is incorporated or has its principal place of business there. Daimler AG v.
Bauman, 571 U.S. 117, 136 (2014).

         Anthem is headquartered in Indiana and is not “at home” in Tennessee, meaning that
general jurisdiction is lacking. Thus, we must look to specific jurisdiction, in which our analysis
“focuses on the relationship among the defendant, the forum, and the litigation.” Walden v.
Fiore, 571 U.S. 277, 284 (2014) (emphasis added) (internal quotation marks omitted). To
invoke specific jurisdiction, we require the following:

         First, the defendant must purposefully avail himself of the privilege of acting in
         the forum state. Second, the cause of action must arise from the defendant’s
         activities there. Finally, the acts of the defendant or consequences caused by the
         defendant must have a substantial enough connection with the forum state to
         make the exercise of jurisdiction over the defendant reasonable.

Means v. United States Conf. Catholic Bishops, 836 F.3d 643, 649 (6th Cir. 2016) (quoting
Southern Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968)).




         1
           Canaday argues that if the Fifth Amendment—rather than the Fourteenth Amendment—sets the outer
boundaries of a federal court’s jurisdiction, then Canaday would need only demonstrate that Anthem has contacts
with “the United States as a whole[]” in order for the district court to exercise personal jurisdiction over the entire
collective. (Appellant Br. at 5) (emphasis in original) (internal quotations and citations omitted). We need not
address this argument, because, as mentioned above, the requirements of Rule 4 mandate that we conduct our
personal jurisdiction analysis under the Fourteenth Amendment in this case.
 No. 20-5947                    Canaday v. The Anthem Companies, Inc.                                       Page 22


         Here, Canaday worked for Anthem in Tennessee, and the claims set forth in her
complaint were based on Anthem’s conduct in Tennessee. Further, by conducting business in
Tennessee, Anthem has purposefully availed itself of the privilege of acting in the state. Anthem
does not dispute these points, nor does it contest that the district court had specific personal
jurisdiction over Anthem with respect to Anthem’s alleged failure to pay Canaday for her
overtime pay.

         Anthem argues, however, that the district court’s authority to exercise personal
jurisdiction over Anthem as to Canaday’s claims is not enough to confer personal jurisdiction
over Anthem as to the entire collective. The majority agrees with Anthem and states that, for the
district court to exercise personal jurisdiction over Anthem as to the entire action, “there [must
be] a claim-specific and Anthem-specific relationship between the out-of-state claims and
Tennessee.” Maj. Op. at 5. However, the majority’s framing of the jurisdictional inquiry is at
odds with the Supreme Court’s instructions that we are to examine personal jurisdiction at the
level of the suit, not at the level of any particular claim or party. See Bristol-Myers, 137 S. Ct. at
1780 (“In order for a state court to exercise specific jurisdiction, the suit must arise out of or
relate to the defendant’s contacts with the forum.”) (emphasis in original) (internal quotations
and citations omitted).2 An FLSA collective action is designed to be a single lawsuit throughout
the entire litigation process. The singularity of the lawsuit does not change simply because new
plaintiffs with the same or similar claims as to the named plaintiff might join the collective at a
later time.3 Therefore, in this case, the only lawsuit is between Canaday and Anthem, and the
specific jurisdiction analysis must be conducted at the level of Canaday’s claims. The district
court already has personal jurisdiction over those claims through the original complaint.

         2
          The Bristol-Myers Court could not examine personal jurisdiction at the level of one lawsuit, because, in
the mass tort context at issue in that case, the consolidated lawsuit was comprised of claims spread across separate
and distinct lawsuits.
         3
           Section 216(b)’s “similarly situated” requirement provides assurance that the collective retains its singular
character. Although the FLSA itself does not provide a definition for “similarly situated,” we have said that
“plaintiffs are similarly situated when they suffer from a single, FLSA-violating policy, and when proof of that
policy or of conduct in conformity with that policy proves a violation as to all the plaintiffs.” O’Brien v. Ed
Donnelly Enters., Inc., 575 F.3d 567, 585 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald Co. v.
Gomez, 136 S. Ct. 663, 669 (2016). The “similarly situated” requirement is also satisfied if the employees’ claims
are “unified by common theories of defendants’ statutory violations[.]” Id. Those statutory safeguards ensure that a
collective will always be a singular lawsuit, not an aggregation of unrelated claims.
 No. 20-5947                    Canaday v. The Anthem Companies, Inc.                                       Page 23


Thus, even if the nonresident opt-in plaintiffs would not be able to independently establish
personal jurisdiction over Anthem in Tennessee, they need not do so here.4

                  2. Rule 4(k)(1)(A) does not require each opt-in plaintiff to
                     individually serve Anthem.

         Anthem contends that there is an implied requirement in Rule 4(k)(1)(A) that each opt-in
plaintiff in an FLSA collective action individually establish personal jurisdiction over the
defendant by service of process. As Anthem would have it, the district court would have to
conduct a separate personal jurisdiction analysis for each party as if each party had filed their
own unique complaint.            But a careful examination of Rule 4 contains only one operative
command: “[a] summons must be served with a copy of the complaint.” Fed. R. Civ. P. 4(c)(1).
Rule 4(b) ties that command to “the plaintiff” who has filed a complaint. Fed. R. Civ. P 4(b).
(emphasis added). We know from our above analysis that valid service of summons “establishes
personal jurisdiction over a defendant [] who is subject to the jurisdiction of a court of general
jurisdiction in the state where the district court is located.” Id. 4(k)(1)(A). Thus, the only logical
reading of Rule 4 is that service is deemed effective based only on whether the original named
plaintiff complies with Rule 4. Anthem does not argue that Canaday failed to comply with this
requirement, and because Canaday represents the entire suit, see Bristol-Myers, 137 S. Ct. at
1780, it does not matter that additional plaintiffs from different locations might eventually opt in
to the collective. Once Canaday properly served Anthem with the complaint, the district court
could assert personal jurisdiction over the entire action. Rule 4(k)(1)(A) imposes no additional
requirements.5



         4
           Additionally, Anthem must already defend against Canaday’s claims in Tennessee, so it can hardly claim
that there is anything unreasonable or unfair about having to litigate the entire action in the same forum. If anything,
proceeding in a single unified action benefits Anthem. Instead of having to litigate multiple FLSA actions across
different jurisdictions, Anthem can defend the same employment policy in one single proceeding.
         5
           Anthem’s demands that each opt-in plaintiff satisfy unwritten Rule 4(k)(1)(A) requirements ring hollow in
light of the text of the FLSA, which requires that opt-ins need only provide “consent in writing” to join the “action.”
29 U.S.C. 216(b). See also Mickles v. Country Club, Inc., 887 F.3d 1270, 1278 (11th Cir. 2013) (“The plain
language of § 216(b) supports that those who opt in become party plaintiffs upon the filing of a consent and that
nothing further … is required.”) (emphasis added). The Supreme Court has further recognized that Section 217(b)
“grant[s] the court [with] the requisite procedural authority to manage the process of joining multiple parties in a
manner that is orderly, sensible, and not otherwise contrary to statutory commands or the provisions of the Federal
Rules of Civil Procedure.” Hoffmann-La Roche v. Sperling, 493 U.S. 165, 170 (1989). Anthem’s understanding of
 No. 20-5947                    Canaday v. The Anthem Companies, Inc.                                       Page 24


                  3. Alternatively, the non-resident opt-in plaintiffs’ claims still “relate
                     to” Anthem’s conduct in Tennessee.

         Even if we conducted our personal jurisdiction analysis at the “claim” level rather than
the “suit” level, the district court could still exercise personal jurisdiction over the non-resident
opt-in plaintiffs’ claims. Although it is true that the nonresident plaintiffs did not actually suffer
injuries in Tennessee, we only require that they demonstrate that the “defendant’s contacts with
the forum state are related to the operative facts of the controversy” in order to “deem[] [an
action] to have arisen from those contacts.” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1267
(6th Cir. 1996) (emphasis added). “We have said this is a ‘lenient standard,’ requiring only that
the cause of action have a ‘substantial connection’ to the defendant’s activity in the state.” MAG
IAS Holdings, Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017) (quoting Bird v. Parsons,
289 F.3d 865, 875 (6th Cir. 2002)).

         Even though the nonresident plaintiffs were allegedly injured by Anthem’s nationwide
conduct in states outside the forum, it does not mean that their claims do not “relate to”
Anthem’s conduct in Tennessee.                Presumably, Anthem employed the challenged overtime
classification policy full well knowing that any of its employees, regardless of their residence,
could initiate a collective action challenging that policy under the FLSA. That Canaday was
simply the first employee to file suit does not mean that another Anthem employee in another
state could not have initiated the very same lawsuit in a different federal court. Because the
nonresident plaintiffs’ injuries stem from the exact same policy under which Canaday brings her
individual claims, they have demonstrated the requisite “connect[ion] with” Anthem’s conduct in
Tennessee. Int’l Shoe, 326 U.S. at 319.

         Accordingly, the district court should have exercised personal jurisdiction over Anthem
as to the nonresident opt-in plaintiffs’ individual claims.




Rule 4(k)(1)(A) is hardly compatible with this directive. There is nothing “orderly” or “sensible” about permitting
FLSA collective litigation but requiring that each member of the action effectively initiate a separate lawsuit in order
to participate.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                           Page 25


       B. Bristol-Myers does not require dismissal of the nonresident opt-in plaintiffs.

       Anthem contends that Bristol-Myers compels dismissal of the nonresident opt-in
plaintiffs’ claims, because, in Anthem’s view, an FLSA collective action is similar to the
problematic mass tort action that was front and center in Bristol-Myers. Anthem makes a faulty
comparison, and in doing so, overstates the import of Bristol-Myers.

       The primary focus of the Bristol-Myers Court was simply to reaffirm two long-standing
and uncontroversial principles of horizontal federalism: (1) that each state court system retains a
degree of exclusivity in adjudicating state-law claims arising out of activities within its own
borders, and (2) that due process protects a non-resident defendant from having to submit to the
coercive power of a state court that lacks a legitimate state interest in hearing particular claims
against that defendant. This case does not implicate either of those concerns.

       Contrary to Anthem’s position, Bristol-Myers did not mark a major shift in our
jurisprudence on personal jurisdiction. Indeed, the Supreme Court itself referred to the decision
as a “straightforward application . . . of settled principles of personal jurisdiction[.]” 137 S. Ct.
at 1783. Just this year, the Court clarified that its primary concern in Bristol-Myers was that the
nonresident plaintiffs in that case were “engag[ing] in forum-shopping—suing in California
because it was thought plaintiff-friendly, even though their cases had no tie to the State.” Ford
Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1031 (2021) (citing Bristol-Myers,
137 S. Ct. at 1782-83). This strategy, the Bristol-Myers Court held, offended principles of
interstate federalism, because California’s courts were effectively aggrandizing their power at the
expense of the states where the injuries of the nonresident plaintiffs actually occurred. See
Bristol-Myers, 137 S. Ct. at 1777 (explaining that personal jurisdiction analysis “encompasses
the more abstract matter of submitting to the coercive power of a State that may have little
legitimate interest in the claims in question.”).     When this case was before the California
Supreme Court, Justice Werdegar pointedly examined this problem in her dissenting opinion:

       California has no discernable sovereign interest in providing an Ohio or South
       Carolina resident a forum in which to seek redress for injuries in those states
       caused by conduct occurring outside California. A mere resemblance between the
       nonresident plaintiffs’ claims and those of California residents creates no
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                            Page 26


       sovereign interest in litigating those claims in a forum to which they have no
       substantial connection.

Bristol-Myers Squibb Co. v. Superior Ct., 377 P.3d 874, 899 (Cal. 2016) (Werdegar, J.,
dissenting).

       This concern and respect for state sovereignty made sense in Bristol-Myers. When the
defendant in that case sold Plavix outside of California to a non-California resident, the
defendant could have hardly contemplated that it might be haled into California state court—and
subjected to California state law—based on that transaction. The states where the nonresident
plaintiffs’ injuries occurred would have had a stronger interest in resolving those claims. The
fact that a nonresident’s lawsuit was similar to that of a California resident did not, in itself,
obviate the need for California’s courts to assert jurisdiction over the entire consolidated action.

       But the “territorial limitations on the power of the respective States” are not present in
this case. Bristol-Myers, 137 S. Ct. at 1780. This case arises entirely under federal law, and
federal power is not limited by state lines. The home states of the nonresident opt-in plaintiffs do
not have any greater interest than Tennessee does in hearing this case, because the only
sovereign whose interests are at issue in this case is the United States. See J. McIntyre Mach.,
Ltd. v. Nicastro, 564 U.S. 873, 884 (2011) (plurality opinion) (explaining that the federal
government has “its own direct relationship, its own privity, its own set of mutual rights and
obligations to people who sustain it and are governed by it.”) (internal quotation and citation
omitted). Thus, even if the district court exercised jurisdiction over the entire collective action,
including the claims of the nonresident opt-in plaintiffs, it would not encroach on the sovereignty
of any state. See Handley v. Indiana & Michigan Elec. Co., 732 F.2d 1265, 1271 (6th Cir. 1984)
(“When a federal court is hearing and deciding a federal question case there are no problems of
‘coequal sovereigns.’”) (quoting World-Wide Volkswagen, 444 U.S. at 292).              To that end,
Anthem cannot credibly argue that, by having to defend the entire action in Tennessee, it is being
haled into an unfamiliar or coercive forum “solely as a result of random, fortuitous, or attenuated
contacts[.]” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (internal quotations and
citations omitted). Nor can Anthem complain that it is a victim of forum-shopping because
federal law is to be implemented and interpreted uniformly throughout the nation in all courts.
 No. 20-5947               Canaday v. The Anthem Companies, Inc.                          Page 27


See Handley, 732 F.2d at 1269 (“When a court, state or federal, adjudicates a federal claim, the
federalism issue is of no relevance, for the court determines the parties’ rights and liabilities
under uniform, national law.”) (quoting DeJames v. Magnificence Carries, Inc., 654 F.2d 280,
292 (3d Cir. 1981) (Gibbons, J., dissenting)). Neither state law nor state courts are involved in
this case, so Anthem is not more or less likely to receive a particular result based on the federal
court where the lawsuit originates.

       The mass action in Bristol-Myers also differs from the FLSA collective action in a critical
way—each individual plaintiff in Bristol-Myers was a real party in interest and each individual
lawsuit retained a separate identity. The mass action was not so much one lawsuit with several
different plaintiffs, but actually several different lawsuits consolidated as one action. That
consolidation would not have created any sense of efficiency. If anything, it might have made
matters more complicated for the California trial court that could have potentially been forced to
address a litany of burdensome choice-of-law issues that might have led to divergent outcomes.
See Gulf Oil v. Gilbert, 330 U.S. 501, 509 (1947) (“There is an appropriateness … in having the
trial … in a forum that is at home with the state law that must govern the case, rather than having
a court in some other forum untangle problems in conflict of laws, and in law foreign to itself.”)
(emphasis added).

       In contrast, an FLSA collective action is not a consolidated series of separate lawsuits;
rather, it is a single representative action, which proceeds on the basis that one (or more) named
plaintiff(s) represents the claims of the entire collective. More importantly, the collective action
is part of a comprehensive federal regulatory scheme that contemplates and strives for efficient
resolution of FLSA claims. See Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1264
(11th Cir. 2008) (explaining that “purposes of § 216(b) actions under the FLSA [are]
(1) reducing the burden on plaintiffs through the pooling of resources, and (2) efficiently
resolving common issue of law and fact that arise from the same illegal conduct.”). These
critical differences—coupled with the fact that Bristol-Myers did not proscribe any limitations on
federal jurisdiction over federal collective actions—requires us to conclude that Bristol-Myers
does not prevent the district court’s assertion of personal jurisdiction over Anthem.
 No. 20-5947                     Canaday v. The Anthem Companies, Inc.                                        Page 28


              C. This Court recently held that Bristol-Myers does not apply to class
                 action lawsuits. The same reasoning requires us to conclude that
                 Bristol-Myers does not apply to collective actions.

         Our recent decision in Lyngaas forecloses Anthem’s argument that Bristol-Myers applies
to collective actions in federal court. In Lyngaas, we held that Bristol-Myers does not prevent
federal courts from exercising personal jurisdiction over non-resident defendants in Rule 23 class
actions if the named plaintiff’s claim arises out of or relates to the defendant’s forum contacts.
Id. at 433. The Lyngaas Court explained that in mass tort actions, like those at issue in Bristol-
Myers, “individual issues might present significant variations such that a defense would require
different legal theories or different evidence.” Id. at 435 (quotation and citation omitted). In a
class action, however, the Court explained that “the defendant is presented with a unitary,
coherent claim to which it need respond only with a unitary, coherent defense.” Id. (quotation
omitted).

         The majority contends that Lyngaas carves out an exception to Bristol-Myers that applies
only to class actions, but not to collectives. That is, the majority argues, because collective
actions more closely resemble mass-tort actions in that they are of an “individual nature,” unlike
class actions, which are of a “representative nature.”

         True, as the majority points out, that unlike in a Rule 23 class action, whose members are
bound by the judgment unless they “opt-out,” members of an FLSA collective action must
affirmatively “opt-in” to the action to be bound. However, that distinction speaks only to a
difference in procedural mechanics, not as to any underlying substantive differences between
classes and collectives. The “opt-out” vs. “opt-in” distinction does not detract from the fact that
both class and collective actions are single representative lawsuits. More importantly, missing
from the majority’s analysis is any explanation as to why that distinction is relevant to the
applicability of Bristol-Myers, which, as mentioned above, was a decision rooted in concerns
over federalism and the territorial reach of state courts.6



         6
           For similar reasons, I conclude that the other differences the majority highlights are also merely
mechanical distinctions—such as (1) the different “procedural protections” afforded to defendants in each type of
action, (2) the different treatment of statutes of limitations in the class vs. collective context, (3) the limitations on
 No. 20-5947                  Canaday v. The Anthem Companies, Inc.                                   Page 29


          To support its position, the majority claims that since 1947, the FLSA, by its own terms,
has not permitted “representative litigation.” Maj. Op. at 13. But this is a mischaracterization of
the 1947 amendments to § 216(b) of the FLSA. Under the pre-1947 version of § 216(b),
individuals who did “not themselves possess[] claims[,]” such as union officials, were permitted
to file collective actions on behalf of employees. Hoffman-La Roche, 493 U.S. at 173. These
“representatives” had vast power to initiate collective actions and could file them even without
the authorization of the affected employees. Id. In response to a feared surge in litigation by
named plaintiffs who “lack[ed] a personal interest in the outcome” of the litigation, Congress
enacted the Portal-to-Portal Act of 1947 to ban these “representative” actions and required that
each employee provide consent in writing in order to be a party to the case. See Portal-to-Portal
Act of 1947, Ch. 52, 61 Stat. 84; Hoffman-La Roche, 493 U.S. at 173. During the 1947
Congressional debates on the FLSA amendments, Senator Donnell, the chairman of the drafting
subcommittee, remarked that the new opt-in requirement in § 216(b) was merely part of an effort
to eliminate the “unwholesome” practice of allowing suits under the FLSA which were “not
brought with the actual consent or agency of the individuals for whom an ostensible plaintiff
filed the suit.” 93 Cong. Rec. 538, 2182 (1947). But more tellingly, at least for purposes of the
case before us, Senator Donnell explained that the subcommittee had “no objection” to “a suit
brought by one collectively for himself and others.” Id. (emphasis added). Senator Donnell’s
comments underscore that Congress was simply trying to ban spurious representative actions, not
eliminate the representative nature of collective actions altogether. See also Knepper v. Rite Aid
Corp., 675 F.3d 249, 257 (3d Cir. 2012) (explaining that Portal-to-Portal Act’s enforcement
scheme “largely codified the existing rules governing spurious class actions, with special
provisions intended to redress the problem of representative actions brought by unions under
earlier    provisions    of    the   FLSA       and    the    problem     of    ‘one-way’      intervention.”).
A “representative”—in the context of the 1947 amendments—merely referred to someone who
did not stand to personally receive an award in an FLSA collective action; it did not literally
encompass all “representatives” as that term might be understood today. The 1947 amendments
are better understood as clarifying who could represent the collective, not that collectives lost

who can legally represent class members vs. collective members. These distinctions neither alter a collective’s
status as a single representative action nor do they bear on any due process concerns expressed in Bristol-Myers.
 No. 20-5947                  Canaday v. The Anthem Companies, Inc.                        Page 30


their character as singular, representative actions. See Swales v. KLLM Transp. Servs., L.L.C.,
985 F.3d 430, 435 (5th Cir. 2021) (“The Portal-to-Portal Act takes into account the dual goals of
collective actions: (1) enforcement (by preventing violations and letting employees pool
resources when seeking relief); and (2) efficiency (by resolving common issues in a single
action).”) (emphasis added).

       Anthem still contends that a collective action is more like a mass tort action simply
because putative plaintiffs obtain “party” status once they opt in. See 29 U.S.C. 216(b) (“[N]o
employee shall be a party plaintiff to any such action unless he gives his consent in writing to
become such a party and such consent is filed in the court in which such action is brought.”)
(emphasis added). Anthem has not explained how the “party” label changes the representative
nature of the collective, and there does not appear to be much guidance on that issue. See, e.g.,
Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 225 (3d Cir. 2016) (“This prompts
the as-yet unanswered question of what ‘party status’ means in a collective action, particularly
before a district court has considered whether those who have filed consent forms are in fact
‘similarly situated’ to the named plaintiff for purposes of § 216(b).”). Moreover, the Supreme
Court has informed us that individuals can be “parties” for some purposes but not for others.
Devlin v. Scardelleti, 536 U.S. 1, 9-10 (2002) (“The label ‘party’ does not indicate an absolute
characteristic, but rather a conclusion about the applicability of various procedural rules that may
differ based on context.”).

       I do not find any support in the text of the FLSA or in case law that would suggest that
“party” status makes a collective action more like a mass tort action or meaningfully different
from a class action. In the context of the 1947 amendments, the most likely reading of the
“party” label is that Congress meant to codify the existing rules permitting the actual parties in
interest—the    employees—to        participate   in   the   collective   and   to   emphasize   that
“representatives”—such as union leaders—could no longer participate in such actions. At most,
the “party” label appears to be nothing more than a judicial housekeeping measure to confirm
that opt-in plaintiffs are on equal footing with the named plaintiff once they join the collective.
See, e.g., Prickett v. DeKalb Cty., 349 F.3d 1294, 1297 (11th Cir. 2003) (“[B]y referring to them
as ‘party plaintiff[s]’ Congress indicated that opt-in plaintiffs should have the same status in
 No. 20-5947                    Canaday v. The Anthem Companies, Inc.                                     Page 31


relation to the claims of the lawsuit as do the named plaintiffs.”). Whatever status the “party”
label might confer on opt-in plaintiffs, it does not radically alter the overall representative
character and nature of the collective, which retains its status as a single lawsuit. Accordingly,
I find that it does not change our personal jurisdictional analysis.7

                                                         IV.

         Today’s decision ignores that Congress developed the collective-action mechanism as a
tool of efficiency, to promote the expedient resolution of FLSA claims in a single proceeding.
Given Congress’ aims of uniformity and efficiency, “broad coverage [of the FLSA] is essential
to accomplish the goal of outlawing from interstate commerce goods produced under conditions
that fall below minimum standards of decency.” Tony and Susan Alamo Found. v. Sec’y of
Labor, 471 U.S. 290, 296 (1985). Courts thus “consistently construe[] the Act ‘liberally to apply
to the furthest reaches consistent with congressional direction.’” Id. (quoting Mitchell v. Lublin,
McCaughy & Assocs., 358 U.S. 207, 211 (1959)). The majority dismisses and downplays these
policy aims, and its decision minimizes our longstanding embrace and value placed on
representative litigation.

         Less than a decade after the FLSA became law, the Supreme Court described the
collective action as “a common-sense and economical method of regulation” that “puts directly
into the hands of the employees … the means and ability to assert and enforce their rights,” so
that they “will not suffer the burden of an expensive lawsuit.” Brooklyn Sav. Bank v. O’Neil,
324 U.S. 697, 706 n.16 (1945) (quoting 83 Cong. Rec. 9264 (1938)). And in the years since,
courts have consistently praised the collective action as one of the most powerful tools in the
effective resolution of FLSA claims and the promotion of judicial economy against the backdrop

         7
           Canaday also argues that pendent personal jurisdiction provides another source for the district court’s
authority to hear the nonresident opt-in plaintiffs’ claims. “Pendent personal jurisdiction is a common law doctrine
that recognizes the inherent fairness of exercising personal jurisdiction over claims asserted against a Defendant
over whom the Court already has personal jurisdiction with respect to another claim or claims arising out of the
same nucleus of operative facts.” J4 Promotions, Inc. v. Splash Dogs, LLC, No. 08 CV 977, 2009 WL 385611, at
*21 (N.D. Ohio Feb. 13, 2009). Dismissal of those claims “would create inefficiencies by forcing claims arising out
of a common nucleus of operative facts to be tried in different jurisdictions.” Capitol Specialty Ins. Corp. v. Splash
Dogs LLC, 801 F. Supp. 2d 657, 667 (S.D. Ohio 2011). However, as the majority points out, this Court has not
explicitly recognized this doctrine. Moreover, because I have already concluded that the Fourteenth Amendment
does not limit the district court’s exercise of personal jurisdiction over Anthem as to the nonresident plaintiffs’
claims, I find it unnecessary to determine whether pendent personal jurisdiction applies in this case.
 No. 20-5947                Canaday v. The Anthem Companies, Inc.                        Page 32


of an increasingly complex national economy.            See Hoffman-La Roche, 493 U.S. at 170
(explaining that by “lower[ing] individual costs to vindicate rights by the pooling of resources,”
Congress sought to encourage “efficient resolution [of FLSA claims] in one proceeding.”);
Bigger v. Facebook, Inc., 947 F.3d 1043, 1049 (7th Cir. 2020) (“The twin goals
of collective actions are enforcement and efficiency: enforcement of the FLSA, by preventing
violations of the overtime-pay requirements and by enabling employees to pool resources when
seeking redress for violations; and efficiency in the resolution of disputes, by resolving in a
single action common issues arising from the same alleged illegal activity.”); Halle v.
W. Allegheny Health Sys. Inc., 842 F.3d at 223 (“By permitting employees to proceed
collectively, the FLSA provides employees the advantages of pooling resources and lowering
individual costs so that those with relatively small claims may pursue relief where individual
litigation might otherwise be cost-prohibitive. It also yields efficiencies for the judicial system
through resolution in one proceeding of common issues arising from the same allegedly
wrongful activity affecting numerous individuals.”).

       The effect of today’s decision is quite stark. By holding that a federal district court may
not assert personal jurisdiction over claims brought by nonresident opt-in plaintiffs as part of an
FLSA collective action, the majority forces those plaintiffs to file separate lawsuits in separate
jurisdictions against the same employer based on the same or similar alleged violations of the
FLSA. Actions that combined hundreds of claims based on similar violations of the FLSA will
now be splintered into dozens, if not hundreds, of lawsuits all over the country. Under that
regime, nobody wins. Not the courts, not employees, and not employers. The practice will
undoubtedly result in piecemeal litigation, potentially divergent outcomes for similarly situated
plaintiffs, and major inefficiencies for the federal courts.

       Congress could never have intended collective actions to be fractured in this way, and
I fear that the majority has cloaked nationwide employers with unwarranted jurisdictional-armor
to fend off FLSA collective action litigation.

       I respectfully dissent.